Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19, 21-23 are pending in Instant Application.
Claims 19, 20 are cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coyote et al., “hereinafter Coyote”(U.S. patent application: 20140337321) in view of Natarajan et al., “hereinafter Natarajan” (U.S. patent application: 20030225906).

As per Claim 1, Coyote discloses a method comprising: 
determining, by a domain name service (DNS) system (Coyote, para.38, The GET request requests the representation of a resource identified by a URI from a service. In the example shown in FIG. 8A, the resource 810 is uniquely identified by the URI "http://www.acme.com/item1" 816. The initial substring "http://www.acme.com" is a domain name that identifies the service. Thus, URI 816 can be thought of as specifying the resource "item1" that is located within and managed by the domain "www.acme.com."), user supplemental address information based on a user information subpart of a uniform resource identifier (URI) of a DNS query from a client device (Coyote, para.35, Individual user resources, such as user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714... A particular movie, such as the movie represented by movie resource 724, may be specified by a unique URI associated with that movie, such as URI "http://www.acme.com/userInfo/users/361/movies/1", where the final "1" is an movie number that specifies a particular movie within the set of movies corresponding to the particular user identified by the user identifier "361.", para.48, The one or more back-end data servers return query responses to the one or more API servers, which then return the requested results and related data to the client-side application. ); 
determining a partial domain name response based on a domain name subpart of the URI (Coyote, para.35, Individual user resources, such as user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714... A particular movie, such as the movie represented by movie resource 724, may be specified by a unique URI associated with that movie, such as URI "http://www.acme.com/userInfo/users/361/movies/1", where the final "1" is an movie number that specifies a particular movie within the set of movies corresponding to the particular user identified by the user identifier "361."); 
based on the user supplemental address information and the partial domain name response, determining a destination address responsive to the DNS query (Coyote, para.35, user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714.); and 
sending the determined destination address to the client device (Coyote, para.37, FIG. 7. sending of an HTTP request message from a remote client to the service and a left-pointing solid arrow 808 represents sending of a response message corresponding to the request message by the service to the remote client, Para.33, This involves routing of messages through the complex communications systems to the intended destination. The Internet layer is concerned with assigning unique addresses, known as "IP addresses," to both the sending computer and the destination computer for a message and routing the message through the Internet to the destination computer. ).
However Coyote does not explicitly discloses determining a destination address responsive to the DNS query.

Natarajan discloses determining a destination address responsive to the DNS query (Natarajan, Para.40, a destination IP address associated with the packet is configured using the format of non-subnetted IP address 402. The destination IP address is masked by a subnet mask associated with a given entry in the routing table and the resultant subnetted address is compared to the subnet number stored in the routing table which is associated with the mask used, Para.41, computer 332 has an IP address of 128.96.34.17. If routing node 306 receives an IP packet which includes the destination address for computer 332, the destination IP address associated with computer 332 (128.96.34.17) is bitwise ANDed to the subnet mask 404 of each routing table entry (for example, beginning with the first entry) to produce a subnetted address for each entry. ).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Coyote with the teachings as in Natarajan. The motivation for doing so would have been for finding a path between two nodes, including the routing and non-routing nodes of the path. Exemplary embodiments of the present invention are directed to a computer implemented method of finding a path between two nodes in a network. Exemplary steps of the method include obtaining information from a routing table of a first node in the path to determine a second node in the path; determining whether any non-routing nodes are in the path between the first and second nodes; and producing a representation of nodes in the path. (Natarajan, Para.07).

As per Claim 2, Coyote in view of Natarajan discloses the method of claim 1, wherein the user information subpart is formatted as a subdomain prepended to the domain name subpart in the URI(Coyote, para.35, user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714.);.

As per Claim 3, Coyote in view of Natarajan discloses the method of claim 1, further comprising: determining, by identifying a predetermined sequence of characters in the URI, the user information subpart (Coyote, para.35, user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714.).

As per Claim 4, Coyote in view of Natarajan discloses the method of claim 1, wherein the partial domain name response comprises a plurality of DNS zone files, and wherein the determining the destination address responsive to the DNS query comprises: selecting one of the plurality of DNS zone files based on the user supplemental address information (Coyote, para.35, All of the movies associated with the user represented by resource 714, movies represented by movie resources 724-726, can be collectively specified by the URI "http://www.acme.com/userInfo/users/361/movies" 738. A particular movie, such as the movie represented by movie resource 724, may be specified by a unique URI associated with that movie, such as URI "http://www.acme.com/userInfo/users/361/movies/1", where the final "1" is an movie number that specifies a particular movie within the set of movies corresponding to the particular user identified by the user identifier "361.", para., 67, ).

As per Claim 5, Coyote in view of Natarajan discloses the method of claim 1, wherein the partial domain name response comprises a plurality of DNS resource records (RRs), and wherein the determining the destination address responsive to the DNS query comprises: selecting one of the plurality of RRs based on the user supplemental address information; and determining the destination address responsive to the DNS query based on the selected one of the plurality of RRs and a RR other than the plurality of RRs (Coyote, para.35, Individual user resources, such as user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714. Each user may be logically associated with one or more movies. For example, the user represented by user resource 714 is associated with three different movies 724-726, each represented by a movie resource. All of the movie are collectively specified or named by a single URI "http://www.acme.com/userInfo/movies" 736. All of the movies associated with the user represented by resource 714, movies represented by movie resources 724-726, can be collectively specified by the URI "http://www.acme.com/userInfo/users/361/movies" 738. A particular movie, such as the movie represented by movie resource 724, may be specified by a unique URI associated with that movie, such as URI "http://www.acme.com/userInfo/users/361/movies/1", where the final "1" is an movie number that specifies a particular movie within the set of movies corresponding to the particular user identified by the user identifier "361.").

As per Claim 6, Coyote in view of Natarajan discloses the method of claim 1, wherein the partial domain name response is an identification of an Internet Protocol (IP) subnet, and wherein the user supplemental address information comprises a host part of an IP address (Natarajan, Para.38, A subnet mask 404 is used to produce a subnetted address 406 which indicates the network number 406a (corresponding to network number 402a of the non-subnetted IP address), and which indicates a subnet portion 406b of the host number 402b, and a host portion 406c of the host number 402b. The subnetted address constitutes an address for the subnet of node elements located between routing nodes in the FIG. 3 example, although a subnet can include routing nodes or any desired network elements which can be identified as part of the subnet.).

As per Claim 7, Coyote in view of Natarajan discloses the method of claim 6, wherein the determining the destination address responsive to the DNS query comprises combining, through subnet masking, the identification of the IP subnet with the host part to produce a destination IP address (Natarajan, Para.41, Each subnetted address is compared with the subnet number associated with the mask used to determine whether the destination address of the computer 332 is included within the subnet connected to routing node 306. For the first entry of the routing table of FIG. 5, the bitwise AND of the subnet mask (225.225.225.128) and the destination IP address (128.96.34.17) is a subnet address 128.96.34.0 that matches the subnet number associated with the mask.).

As per Claim 8, Coyote in view of Natarajan discloses the method of claim 1, wherein the user supplemental address information is determined based on a query, to a database remote from the DNS system, using the user information subpart of the URI (Coyote, para.53, GUI may also include hyperlinks that allow a user to navigate to other sites, initiate execution of additional application programs, and/or command a device to execute various functions. In some cases, application GUIs are configured to present data items that are extracted from a remote database and made available to users to browse and select.).

As per Claim 9, Coyote in view of Natarajan discloses the method of claim 1, further comprising: selecting a database based on the domain name subpart (Coyote, para.48, The client-side application creates and transmits requests to the one or more API servers. The one or more API servers process the request by querying the back-end data servers. The one or more back-end servers access a hierarchically organized set of resources, Internet-connected information services, and/or databases and caches on behalf of client-side applications in order to process queries submitted to the one or more back-end servers, on behalf of the client-side application, by the one or more API servers. The one or more back-end data servers return query responses to the one or more API servers, which then return the requested results and related data to the client-side application.); and wherein the user supplemental address information is determined based on a query, to the database, using the user information subpart of the URI (Coyote, para.58, Data items and associated metadata may be stored in various data sources and metadata repositories, such as one or more databases 1010-1014 of the data-aggregation system shown in FIG. 9. The data items are retrieved and aggregated, by the API server, after the API server receives a request for display of data items from the client application. Database queries may be executed to extract data items 1022-1028 from the database tables. A list of data items returned by the queries 1030 may be temporarily stored in one or more databases or in buffers in, or accessible to, the API server, with subsets of the data items loaded to memory for transfer to a user device when the user sends requests for additional data items for display.).

As per Claim 21, Coyote in view of Natarajan discloses the method of claim 1, wherein the user supplemental address information comprises one or more of: a username associated with the client device, a geographic region associated with the client device, a customer type associated with the client device, a customer number associated with the client device, an account number associated with the client device, or a service level associated with the client device(Coyote, para.35, All of the movies associated with the user represented by resource 714, movies represented by movie resources 724-726, can be collectively specified by the URI "http://www.acme.com/userInfo/users/361/movies" 738. A particular movie, such as the movie represented by movie resource 724, may be specified by a unique URI associated with that movie, such as URI "http://www.acme.com/userInfo/users/361/movies/1", where the final "1" is an movie number that specifies a particular movie within the set of movies corresponding to the particular user identified by the user identifier "361.", para., 46, user information, such as user account information, which include user names, authentication credentials, user preferences, watch lists and movie collections for users, and other information.).

With respect to Claim 22, 23 are substantially similar to Claim 21 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 10, Coyote discloses a method comprising: 
sending, by a domain name service (DNS) server to a differentiating service (Coyote, para.26, There are many types of servers that provide different services to client computers, including web servers, file servers, and database servers. For example, a PC user or a tablet user may remotely access hundreds of millions of different web sites provided by hundreds of thousands of different web servers throughout the world and may access the data stored in one or more remote database servers.), a user information subpart of a uniform resource identifier (URI) of a DNS query from a client device (Coyote, para.38, The GET request requests the representation of a resource identified by a URI from a service. In the example shown in FIG. 8A, the resource 810 is uniquely identified by the URI "http://www.acme.com/item1" 816. The initial substring "http://www.acme.com" is a domain name that identifies the service. Thus, URI 816 can be thought of as specifying the resource "item1" that is located within and managed by the domain www.acme.com. , Para.35, Individual user resources, such as user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714. ); 
receiving, from the differentiating service based on sending the user information subpart to the differentiating service, user supplemental address information corresponding to the user information subpart (Coyote, para.35, such as the movie represented by movie resource 724, may be specified by a unique URI associated with that movie, such as URI "http://www.acme.com/userInfo/users/361/movies/1", where the final "1" is an movie number that specifies a particular movie within the set of movies corresponding to the particular user identified by the user identifier "361."); 
determining a partial domain name response based on a domain name subpart of the URI (Coyote, para.35, Individual user resources, such as user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714... A particular movie, such as the movie represented by movie resource 724, may be specified by a unique URI associated with that movie, such as URI "http://www.acme.com/userInfo/users/361/movies/1", where the final "1" is an movie number that specifies a particular movie within the set of movies corresponding to the particular user identified by the user identifier "361."); 
based on the user supplemental address information and the partial domain name response, determining a destination address responsive to the DNS query (Coyote, para.35, user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714.); and 
sending the determined destination address to the client device (Coyote, para.37, FIG. 7. sending of an HTTP request message from a remote client to the service and a left-pointing solid arrow 808 represents sending of a response message corresponding to the request message by the service to the remote client, Para.33, This involves routing of messages through the complex communications systems to the intended destination. The Internet layer is concerned with assigning unique addresses, known as "IP addresses," to both the sending computer and the destination computer for a message and routing the message through the Internet to the destination computer. ).
However Coyote does not explicitly discloses determining a destination address responsive to the DNS query.
Natarajan discloses determining a destination address responsive to the DNS query (Natarajan, Para.40, a destination IP address associated with the packet is configured using the format of non-subnetted IP address 402. The destination IP address is masked by a subnet mask associated with a given entry in the routing table and the resultant subnetted address is compared to the subnet number stored in the routing table which is associated with the mask used, Para.41, computer 332 has an IP address of 128.96.34.17. If routing node 306 receives an IP packet which includes the destination address for computer 332, the destination IP address associated with computer 332 (128.96.34.17) is bitwise ANDed to the subnet mask 404 of each routing table entry (for example, beginning with the first entry) to produce a subnetted address for each entry. ).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Coyote with the teachings as in Natarajan. The motivation for doing so would have been for finding a path between two nodes, including the routing and non-routing nodes of the path. Exemplary embodiments of the present invention are directed to a computer implemented method of finding a path between two nodes in a network. Exemplary steps of the method include obtaining information from a routing table of a first node in the path to determine a second node in the path; determining whether any non-routing nodes are in the path between the first and second nodes; and producing a representation of nodes in the path. (Natarajan, Para.07).

As per Claim 11, Coyote in view of Natarajan discloses the method of claim 10, wherein the differentiating service generates the user supplemental address information based on the user information subpart (Coyote, para.35, Individual user resources, such as user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714... A particular movie, such as the movie represented by movie resource 724, may be specified by a unique URI associated with that movie, such as URI "http://www.acme.com/userInfo/users/361/movies/1", where the final "1" is an movie number that specifies a particular movie within the set of movies corresponding to the particular user identified by the user identifier "361."); 

As per Claim 12, Coyote in view of Natarajan discloses the method of claim 10, wherein the differentiating service is local to the DNS server (Coyote, para.48, The one or more API servers process the request by querying the back-end data servers. The one or more back-end servers access a hierarchically organized set of resources, Internet-connected information services, and/or databases and caches on behalf of client-side applications in order to process queries submitted to the one or more back-end servers, on behalf of the client-side application, by the one or more API servers.).

As per Claim 13, Coyote in view of Natarajan discloses the method of claim 10, wherein the differentiating service determines the user supplemental address information based on a load balancing operation (Coyote, para.26, There are many types of servers that provide different services to client computers, including web servers, file servers, and database servers. For example, a PC user or a tablet user may remotely access hundreds of millions of different web sites provided by hundreds of thousands of different web servers throughout the world and may access the data stored in one or more remote database servers.).
.

As per Claim 14, Coyote in view of Natarajan discloses the method of claim 10, wherein the partial domain name response comprises a plurality of DNS zone files, and wherein the determining the destination address responsive to the DNS query comprises: selecting one of the plurality of DNS zone files based on the user supplemental address information (Coyote, para.35, All of the movies associated with the user represented by resource 714, movies represented by movie resources 724-726, can be collectively specified by the URI "http://www.acme.com/userInfo/users/361/movies" 738. A particular movie, such as the movie represented by movie resource 724, may be specified by a unique URI associated with that movie, such as URI "http://www.acme.com/userInfo/users/361/movies/1", where the final "1" is an movie number that specifies a particular movie within the set of movies corresponding to the particular user identified by the user identifier "361.", para., 67, ).

Claims 1-14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coyote et al., “hereinafter Coyote”(U.S. patent application: 20140337321) in view of Natarajan et al., “hereinafter Natarajan” (U.S. patent application: 20030225906) further in view of Covdy et al., “Covdy” (U.S. Patent Application: 20180302400).


As per Claim 15, Coyote discloses a method comprising: 
determining, by a domain name service (DNS) system (Coyote, para.38, The GET request requests the representation of a resource identified by a URI from a service. In the example shown in FIG. 8A, the resource 810 is uniquely identified by the URI "http://www.acme.com/item1" 816. The initial substring "http://www.acme.com" is a domain name that identifies the service. Thus, URI 816 can be thought of as specifying the resource "item1" that is located within and managed by the domain "www.acme.com."), user supplemental address information based on a user information subpart of a uniform resource identifier (URI) of a DNS query from a client device (Coyote, para.35, Individual user resources, such as user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714... A particular movie, such as the movie represented by movie resource 724, may be specified by a unique URI associated with that movie, such as URI "http://www.acme.com/userInfo/users/361/movies/1", where the final "1" is an movie number that specifies a particular movie within the set of movies corresponding to the particular user identified by the user identifier "361.", para.48, The one or more back-end data servers return query responses to the one or more API servers, which then return the requested results and related data to the client-side application. ); 
determining a partial domain name response based on a domain name subpart of the URI (Coyote, para.35, Individual user resources, such as user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714... A particular movie, such as the movie represented by movie resource 724, may be specified by a unique URI associated with that movie, such as URI "http://www.acme.com/userInfo/users/361/movies/1", where the final "1" is an movie number that specifies a particular movie within the set of movies corresponding to the particular user identified by the user identifier "361."); 
based on the user supplemental address information and the partial domain name response, determining a destination address responsive to the DNS query (Coyote, para.35, user resource 714, are associated with user-identifier numbers and are each separately addressable by user-resource-specific URIs, such as URI "http://www.acme.com/userInfo/users/361" 722 which includes the user identifier "361" for the user represented by user resource 714.); and 
sending the determined destination address to the client device (Coyote, para.37, FIG. 7. sending of an HTTP request message from a remote client to the service and a left-pointing solid arrow 808 represents sending of a response message corresponding to the request message by the service to the remote client, Para.33, This involves routing of messages through the complex communications systems to the intended destination. The Internet layer is concerned with assigning unique addresses, known as "IP addresses," to both the sending computer and the destination computer for a message and routing the message through the Internet to the destination computer. ).
However Coyote does not explicitly discloses determining a destination address responsive to the DNS query.

Natarajan discloses determining a destination address responsive to the DNS query (Natarajan, Para.40, a destination IP address associated with the packet is configured using the format of non-subnetted IP address 402. The destination IP address is masked by a subnet mask associated with a given entry in the routing table and the resultant subnetted address is compared to the subnet number stored in the routing table which is associated with the mask used, Para.41, computer 332 has an IP address of 128.96.34.17. If routing node 306 receives an IP packet which includes the destination address for computer 332, the destination IP address associated with computer 332 (128.96.34.17) is bitwise ANDed to the subnet mask 404 of each routing table entry (for example, beginning with the first entry) to produce a subnetted address for each entry. ).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Coyote with the teachings as in Natarajan. The motivation for doing so would have been for finding a path between two nodes, including the routing and non-routing nodes of the path. Exemplary embodiments of the present invention are directed to a computer implemented method of finding a path between two nodes in a network. Exemplary steps of the method include obtaining information from a routing table of a first node in the path to determine a second node in the path; determining whether any non-routing nodes are in the path between the first and second nodes; and producing a representation of nodes in the path. (Natarajan, Para.07).
Covdy discloses encrypted user information and decrypted user information and decrypting the encrypted user information subpart in order to obtain a decrypted user information subpart Covdy, Para.82, The encryption request for the information sent by the first server device to the second server device can include a variety of information that includes but is not limited to a client device identification value (e.g., a username of the client device that is requesting access to the instance), an authorization level, Para.4, The encrypted information is decryptable by the instance using a public key associated with the private key in response to the client device providing the encrypted information to the instance.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Coyote, Natarajan with the teachings as in Covdy. The motivation for doing so would have been for providing a system (e.g., an authentication system) and a method for authenticating access to an instance.  The authentication system can include a device (e.g., a server device) that receives the access request from a client device, that communicates with and submits an encryption request to a security device to generate encrypted information, and that sends or transmits the generated encrypted information back to the client device that utilizes the encrypted information to garner access to the instance. (Covdy, Para.20). 

As per claim 16, Coyote in view of Natarajan and Covdy discloses the method of claim 15, wherein determining the user supplemental address information is based on a query to a database, using the decrypted user information subpart, (Covdy, Para.82, The encryption request for the information sent by the first server device to the second server device can include a variety of information that includes but is not limited to a client device identification value (e.g., a username of the client device that is requesting access to the instance), an authorization level ). 

As per claim 17, Coyote in view of Natarajan and Covdy discloses the method of claim 15, wherein the encrypted user information subpart of URI query is encrypted with an encryption key made available by the DNS system (Covdy, Para.67, The encrypted information can be encrypted using a private key by the authentication system 306.  Once the client device 302 receives the encrypted information from the authentication system 306, the client device 302 can provide the encrypted information to the instance 304 to obtain access to the instance 304). 

As per claim 18, Coyote in view of Natarajan and Covdy discloses the method of claim 15, wherein the decrypting comprises decrypting the encrypted user information subpart based on at least one of: a decryption key, associated with the DNS system, that is valid for a predetermined period of time and invalid after the predetermined period of time has elapsed (Covdy, Para.22, If the encrypted information includes an expiration time (e.g., one week or a particular date/time), then the client device may be required to submit the encrypted information (which can also include a password or which can serve as a password) to the instance before the expiration time); a decryption key made available by the DNS system via a first DNS resource record (RR), or a decryption key having a validity period corresponding to a time to live (TTL) value of a second DNS RR(Covdy, Para.82, The encryption request for the information sent by the first server device to the second server device can include a variety of information that includes but is not limited to a client device identification value (e.g., a username of the client device that is requesting access to the instance), an authorization level…a predetermined time period (e.g., a time period that the request can be valid for such as one week), an expiration timestamp (e.g., a timestamp when the request expires such as a certain date and time)). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449